UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4571



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTT WILLIAM JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:05-cr-00107-IMK-2)


Submitted:   November 30, 2006            Decided:   January 23, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Zimarowski, Morgantown, West Virginia, for Appellant.
Rita R. Valdrini, Acting United States Attorney, Shawn Angus
Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Scott William Jones pled guilty to aiding and abetting

the distribution of crack cocaine within 1000 feet of a playground,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 860 (2000), and

was sentenced to eighty-four months in prison.             Jones now appeals

his sentence.    We affirm.

          Jones contends that the district court did not adequately

take into consideration his lack of guidance as a youth and his

history of drug and alcohol addiction when it imposed sentence.

Jones believes that, had these factors been considered properly,

the court would have imposed a lower sentence.

          At    sentencing,     the   district   court     considered   Jones’

argument but rejected it.        The court recognized Jones’ need for

substance abuse treatment and expressed concern that Jones take his

participation in a long-term drug treatment program seriously. The

court concluded that Jones’ drug dependency and criminal history

were similar to those of offenders who had frequently appeared

before the court and that a departure below the advisory guideline

range was not warranted.      The court decided that a sentence within

the properly calculated advisory guideline range of 84-105 months

was appropriate and sentenced Jones to eighty-four months in

prison.   In    arriving   at    this    sentence,   the    court   took   into

consideration the factors set forth at 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2006).


                                      - 2 -
               We review a sentence imposed after United States v.

Booker, 543 U.S. 220 (2005), to determine whether the sentence is

“within the statutorily prescribed range and reasonable.”                          United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).1                              “[A]

sentence       within      the     proper       advisory     guideline        range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006) (citations omitted).2                   “[A] defendant can only

rebut    the    presumption        by   demonstrating       that    the     sentence    is

unreasonable when measured against the § 3553(a) factors.”                         United

States    v.    Montes-Pineda,          445   F.3d   375,    379    (4th    Cir.   2006)

(internal quotation marks and citation omitted), petition for cert.

filed,          U.S.L.W.         (U.S. July 21, 2006) (No. 06-5439).

               Here,    Jones    failed       to   rebut    the    presumption.         At

sentencing,       the    district       court      considered      and    rejected     his

contention that he should be sentenced below the advisory guideline

range based on his lack of guidance as a youth and his substance

abuse problems. Further, the court took the § 3553(a) factors into

account.         We     conclude    that      Jones’    sentence      was    reasonable

“[b]ecause the district court properly calculated the advisory


     1
      Jones does not contend that his sentence was outside the
statutorily prescribed range. We note that the sentence falls well
below the statutory maximum of forty years to which he was subject.
See 21 U.S.C. §§ 841(b)(1)(C), 860.
     2
      Similarly, Jones does not attack the calculation of the
advisory guideline range. Nor would such an attack be successful,
as our review of the record establishes that the range was
correctly calculated.

                                           - 3 -
Guidelines range and adequately considered the § 3553(a) factors.”

See United States v. Johnson, 445 F.3d at 346.

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 4 -